 Case16-21674-GLT
Case  16-21674-GLT Doc
                    Doc113
                        111-1   Filed
                            Filed     08/13/21
                                  08/16/21       Entered
                                             Entered      08/13/21
                                                       08/16/21    15:56:25
                                                                16:58:27   DescDesc
                                                                                Main
                         Proposed
                           DocumentOrder Page
                                           Page   11
                                               1 of of 1             FILED
                                                                     8/16/21 3:39 pm
                                                                     CLERK
                    UNITED STATES BANKRUPTCY COURT                   U.S. BANKRUPTCY
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$


 IN RE: Michael W. Parker
 Sherri E. Parker                                       NO. 16-21674 GLT
                              Debtor(s)

 Michael W. Parker                                      CHAPTER 13
 Sherri E. Parker
                              Movants
                                                        Related Dkt. No. 109 and 111
               vs.

 Deutsche Bank National Trust c/o Select Portfolio
 Servicing, Inc.
                             Respondent


                             ORDER GRANTING EXTENSION

           Upon consideration of Respondent’s Motion Request an Extension of Time and

    Continuance of Hearing, it is hereby:

           ORDERED that the deadline to file the Response to the Objection to Notice of

    Mortgage Payment Change be extended to September 15, 2021 and the hearing scheduled

    for September 1, 2021 at 1:00 p.m. be continued for 30 days to ____________________.
                                                                    October 20, 2021 at 9am in
    Courtroom A 54th Floor U.S. Steel Tower, 600 Grant St., Pittsburgh, PA. Parties may participate
    in the hearing using Zoom in compliance with Judge Taddonio's Procedures.


 Dated: August 16, 2021
                                                            United
                                                             nited States
                                                                       es Bankruptcy
                                                                       es Bankruptcy
                                                                               u     Judge
